
	

113 HR 2146 IH: Terrorism Risk Insurance Program Reauthorization Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2146
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Capuano (for
			 himself, Mr. King of New York,
			 Ms. Moore,
			 Mrs. McCarthy of New York,
			 Mrs. Beatty,
			 Ms. Sinema,
			 Mr. Meeks,
			 Ms. Waters,
			 Mr. McGovern,
			 Mr. Heck of Washington,
			 Mr. Kennedy,
			 Mr. Markey,
			 Mr. Watt, Mr. Hinojosa, Mr.
			 Rangel, Mr. Nadler,
			 Mr. Keating,
			 Mr. Clay, Mr. Carson of Indiana,
			 Mr. Lynch, and
			 Ms. Meng) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the Terrorism Risk Insurance Program of the
		  Department of the Treasury for 10 years.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorism Risk Insurance Program
			 Reauthorization Act of 2013.
		2.10-year extension
			 of Terrorism Risk Insurance Program
			(a)Termination
			 dateSection 108(a) of the
			 Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by
			 striking 2014 and inserting 2024.
			(b)Additional
			 program yearsSection
			 102(11)(G) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is
			 amended by striking 2014 and inserting
			 2024.
			(c)Timing of
			 mandatory recoupmentSection
			 103(e)(7)(E)(i)(III) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C.
			 6701 note) is amended by striking 2017 and inserting
			 2027.
			(d)Ongoing reports
			 regarding market conditions for terrorism risk insuranceSection 108(e)(2) of the Terrorism Risk
			 Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking and
			 2013 and inserting , 2013, 2017, 2020, and 2023.
			
